UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RONDA NUNNALLY,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 08-1464 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                                             ORDER

               For the reasons set forth in an Opinion issued this same day, it is hereby

               ORDERED that the District of Columbia’s Objections [Dkt. 130] are

OVERRULED IN PART and SUSTAINED IN PART; it is

               FURTHER ORDERED that Nunnally’s Objections [Dkt. 131] are OVERRULED

IN PART and SUSTAINED IN PART; it is

               FURTHER ORDERED that the Court AFFIRMS IN PART and REVERSES IN

PART Magistrate Judge Robinson’s December 19, 2013 Report and Recommendation [Dkt.

127]; it is

               FURTHER ORDERED that the District of Columbia’s motion for summary

judgment [Dkt. 98] is GRANTED with respect to Nunnally’s Title VII and DCHRA claims

based on her being required to report to the First District weekly while on sick leave in January

2007; it is
                FURTHER ORDERED that the District of Columbia’s motion for summary

judgment [Dkt. 98] is DENIED with respect to all of Nunnally’s other Title VII and DCHRA

claims; it is

                FURTHER ORDERED that the District of Columbia’s motion for summary

judgment [Dkt. 98] is GRANTED with respect to Nunnally’s DCWPA claim based on retaliation

in response to her protected disclosures about MPD’s “unethical activities” and “pervasive

retaliation” unrelated to her; it is

                FURTHER ORDERED that the District of Columbia’s motion for summary

judgment [Dkt. 98] is DENIED with respect to Nunnally’s DCWPA claim based on the three

instances of alleged retaliation occurring after May 7, 2008, in response to her protected

disclosures about MPD’s treatment of her individually; it is

                FUTHER ORDERED that Nunnally’s motion for sanctions [Dkt. 102] is

DENIED with respect to the sanction of a default judgment; and it is

                FURTHER ORDERED that Nunnally’s motion for sanctions [Dkt. 102] is

GRANTED with respect to the sanction of an adverse inference at trial.

                SO ORDERED.


                                                         /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: March 22, 2017




                                                    2